The procedure adopted in this case was erroneous, and the clerk should not have accepted the amended note of issue to place the case on the jury calendar, but plaintiff should have applied to the court for relief under subdivision 5 of section 426 of the Civil Practice Act. However, in view of the short period of time that elapsed, we consider the application as one made under that section. Order unanimously affirmed, with $20 costs and disbursements to the respondent. Present — Peek, P. J., Dore, Callahan, Yan Yoorhis and
Shientag, JJ. [See post, p. 654.]